Title: To George Washington from the United States Senate, 16 May 1789
From: United States Senate
To: Washington, George



Sir.
Senate May 16. 1789

We, the Senate of the United States, return you our sincere Thanks for your excellent Speech delivered to both Houses of Congress; congratulate you on the complete Organization of the federal Government, and felicitate ourselves and our fellow-Citizens on your Elevation to the Office of President: an Office highly important by the Powers constitutionally annexed to it, and extremely honorable from the Manner in which the Appointment is made. The unanimous Suffrage of the elective Body in your favor is peculiarly expressive of the Gratitude, Confidence and Affection of the Citizens of America, and is the highest Testimonial at once of your Merit and of their Esteem. We are sensible, Sir, that nothing but the Voice of your Fellow-Citizens could have called you from a Retreat, chosen with the fondest Predilection, endeared by Habit, and consecrated to the Repose of declining Years. We rejoice, and with us all America, that, in Obedience to the Call of ⟨our⟩ common Country, you have returned once more to ⟨public life. In you all⟩ Parties confide, in you all Interests unite; and we h⟨ave no doubt that⟩ your past Services, great as they have been, will be ⟨equalled by your future⟩ Exertions; and that your Prudence and Sagacity as ⟨a statesman will⟩ tend to avert the Dangers to which we were expose⟨d, to give stability to⟩ the present Government, and Dignity and Splendor ⟨to that country, which⟩ your Skill and Valor as a Soldier, so eminently co⟨ntributed to raise to⟩ Independence and Empire.
When we contemplate the Coincidence ⟨of Circumstances, and⟩ wonderful Combination of Causes, which gradually ⟨prepared the people of⟩ this Country for Independence; when we contempla⟨te the rise, progress⟩ and Termination of the late War, which gave them ⟨a name among the⟩ Nations of the Earth, we are, with you, unavoida⟨bly led to acknowledge⟩ and adore the great Arbiter of the Universe, by wh⟨om the Empires rise

and fall.⟩ A Review of the many signal Instances of divine ⟨interposition in favour⟩ of this Country claims our most pious Gratitude: ⟨and permit us, Sir, to⟩ observe that among the great Events, which have led to the Formation and Establishment of a Federal Government, we esteem your acceptance of the Office of President as one of the most propitious and important.
In the Execution of the Trust reposed in us, we shall endeavour to pursue that enlarged and liberal Policy, to which your Speech so happily directs. We are conscious, that the Prosperity of each State is inseparably connected with the Welfare of all, and that in promoting the latter, we shall effectually advance the former. In full Persuasion of this Truth, it shall be our invariable Aim to divest ourselves of local Prejudices and Attachments, and to view the great Assemblage of Communities & Interests committed to our Charge with an equal Eye. We feel, Sir, the Force, and acknowledge the Justness of the Observation, that the Foundation of our National Policy should be laid in private Morality; if Individuals be not influenced by moral Principles, it is in vain to look for public Virtue, it is, therefore, the Duty of Legislators to enforce, both by Precept & Example, the Utility as well as the Necessity of a strict adherence to the Rules of distributive Justice. We beg you to be assured, that the Senate will at all Times cheerfully co-operate in every Measure, which may strengthen the Union, conduce to the Happiness, or secure and perpetuate the Liberties of this great confederated Republic.
We commend you, Sir, to the Protection of Almighty God, earnestly beseeching him long to preserve a Life so valuable and dear to the people of the United States, and that your Administration may be ⟨prospe⟩rous to the Nation, and glorious to yourself.

⟨b⟩y order President of the Senate of the United States
John Adams

